Citation Nr: 0946828	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO. 06-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office, which denied 
entitlement to the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
PTSD. Generally, for service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.
 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f) (2009).

In this case, the Veteran has submitted several years of 
relevant VA outpatient treatment records showing that he has 
symptoms of PTSD and is regularly treated. See February 2005 
through July 2009 outpatient notes. 

The Veteran contends that his in-service stressors are 
related to his service in the Republic of Vietnam. In April 
2005, he submitted a written statement suggesting that his 
unit exchanged ground fire with enemy forces, was exposed to 
mortar and rocket attacks, and found the head of a fellow 
soldier referred to as "Brother T" following an attack. In 
a September 2005 statement, he reported that he was with the 
1st Signal BDE Stratcom in Vietnam from December 16, 1972, 
through March 5, 1973, and that he was exposed to a rocket 
attack on the power plant at which he was stationed after 
being there only a few days. He also reported three similar 
rocket attacks the following day. And, at his April 2007 RO 
hearing, the Veteran again reported that he was exposed to 
rocket attacks in December 1972 when he "just got to [his] 
unit," and that he saw a Vietnamese soldier "blown apart" 
and saw people and "kids" also "blown apart."

The Veteran is a recipient of a Vietnam Service Medal and a 
Republic of Vietnam Gallantry with Palm Unit Citation. He 
does not have any combat related citations and does not 
contend that he was individually injured or otherwise engaged 
in combat himself. If there is no combat experience, or if 
there is a determination that the Veteran engaged in combat, 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor. Doran 
v. Brown, 6 Vet. App. 283, 
288-89 (1994). The Veteran's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996). Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional 
accepted appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. 
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 
1 Vet. App. 190, 192 (1991).

In this case, the RO's effort to corroborate the Veteran's 
claimed in-service stressors is insufficient. The Veteran's 
service personnel file shows that he was in Vietnam with 
"TCF 39th Sig Bn USARPAC" in Vietnam from December 1972 
through March 1973. He contends he was exposed to rocket 
attacks in Bien Hoa during that time. The RO developed the 
record to include a document of attack statistics, which 
shows rocket attacks in Bien Hoa on December 15, 1972, 
December 16, 1972, January 22, 1973, and January 26, 1973. A 
newspaper article in the record also notes three rocket 
attacks on Bien Hoa on December 16, 1972. A handwritten note 
on the October 2005 PIES request, however, states that there 
is no confirmation that the Veteran himself was in Bien Hoa 
at the time of these attacks. The response to the PIES 
request from CURR shows that CURR requested information 
regarding the unit the Veteran was a part of in Vietnam, and 
noted an attack against Bien Hoa on January 4, 1973. The 
Veteran has provided information regarding his squadron and 
its location in Vietnam, and his service personnel records 
are contained within the claims folder and show his unit. 
Yet, there has been no constructive effort at the RO level to 
corroborate the Veteran's alleged in-service stressors, 
including no response to the CURR request for unit 
information. The Board notes that at the April 2007 RO 
hearing, the hearing officer stated that they would again try 
and verify the stressors, but two weeks later issued a formal 
finding that there was not enough information to submit a 
request for verification. The reason for this finding is 
unclear to the Board since the initial request was met with a 
mere need for the name of the Veteran's unit, which 
information is found in the record. VA's duty to assist the 
Veteran by obtaining relevant information in the control of a 
federal department or agency has clearly not yet been met in 
this case. 
38 C.F.R. § 3.159(c)(2) (2009).

Because the evidence in the claims folder suggests symptoms 
of PTSD, and because the Veteran has provided information 
regarding in-service stressors, this matter must be remanded 
in order to corroborate the stressors and, if such stressors 
are corroborated, confirm whether the Veteran has a PTSD 
diagnosis in accordance with the DSM-IV.

Accordingly, the case is REMANDED for the following action:

1. Outline the Veteran's potential 
stressors, based on the PTSD questionnaire 
and a review of the medical records, 
Veteran's written statements and Veteran's 
hearing testimony. Ask JSRRC to verify any 
identified stressors. The request should 
include as much specific information as is 
possible, including dates and locations 
for any claimed stressor, as well as the 
name of the Veteran's unit during his tour 
in Vietnam.

2. When the above development is 
completed, if the Veteran's stressors have 
been corroborated, the entire claims file 
must be made available to a VA examiner. 
Pertinent documents should be reviewed. A 
complete history, including the Veteran's 
stressors, should be taken. The examiner 
should state whether the Veteran has a 
current diagnosis of PTSD in accordance 
with the DSM-IV, and if so, is the PTSD at 
least as likely as not related to the 
verified stressors.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


